Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed December 14, 2021 has been entered.
The rejections made under 35 U.S.C. §§ 102(a)(2) and 103 are withdrawn in response to the amendment.
All rejections having been withdrawn, this application is now in condition for allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JON CHANG/Primary Examiner, Art Unit 2665